PER CURIAM.
Ernest Canada ("Movant") appeals the motion court's judgment denying certain claims for post-conviction relief after an evidentiary hearing. Movant offers four points on appeal. Movant alleges in all four points that the motion court erred in denying his Rule 29.15 motion because he proved by a preponderance of the evidence that his trial counsel was ineffective and that he was prejudiced by said ineffective assistance. Specifically, Movant alleges that his trial counsel was ineffective by 1) failing to request a court-ordered psychological evaluation of the victim; 2) failing to object and failing to request a mistrial when the trial court removed a juror for cause; 3) failing to present available evidence that Movant suffered from impotence at the time of the charged crimes; and 4) offering into evidence and failing to redact a video interview of Victim conducted at the Children's Advocacy Center of St. Louis, where Victim made additional allegations of sexual abuse against Movant and stated that Movant wrote letters and cards apologizing to Victim for the sexual abuse. We affirm the judgment of the motion court.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).